Mr. Justice Wolf
delivered the opinion of the court.
The complaint set forth negligence in that alleged employees of the defendant carelessly suffered a box to fall out of the second story of a building belonging to the defendant, injuring the plaintiff. The court found or held that at the time of the accident the said employees were acting on theii own initiative and were not in the discharge of any duty owing to the defendant. In other words, that the said em*834ployees were not acting in the ordinary course of their employment.
One of the theories of the appeal is that the defendant was under a duty to see that no box or other object was thrown out of its building. However, there is nothing in the record that this act of the supposed employees was within the prevision of the defendant. We can not agree with the appellant that a duty arose in the said defendant to keep a guard in the unoccupied building in order to prevent objects from being thrown from the window.
Res ipsa loquitur could be applied to show that some one was negligent, but not under the facts of this case to charge the defendant with such negligence, especially where the .alleged employees were not in discharge of any duty owing to the defendant.
The judgment should be affirmed.